

EXHIBIT 10.21


















EXELIS EXCESS PENSION PLAN IIB


Effective as of January 1, 2008
As Amended and Restated as of October 31, 2011








--------------------------------------------------------------------------------



EXELIS EXCESS PENSION PLAN IIB
The ITT Excess Pension Plan IIB (the “Plan”) was authorized and adopted by the
Board of Directors of ITT Corporation (the “Corporation”) to be effective as of
January 1, 2008. The purpose of the Plan is to provide certain supplemental
benefits to certain select management or highly compensated employees who
qualify for benefits under the ITT Salaried Retirement Plan (the “Retirement
Plan”).
Effective as of January 1, 2008, the ITT Excess Pension Plan II was amended (i)
to provide solely to individuals who are eligible employees thereunder on and
after January 1, 2008, the excess benefits which would have been payable under
the Retirement Plan but for the limitations imposed by Sections 415 and
401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”) and
(ii) to transfer into the ITT Excess Pension Plan IIB (as the successor plan)
all liabilities not attributable to such excess benefits. The Plan provisions
effective as January 1, 2008, are substantially identical, except with respect
to Plan participation, to the provisions of the ITT Excess Pension II as in
effect on December 31, 2007, unless other indicated in Appendix A attached
hereto.
Effective as of December 21, 2008, the Plan was amended and restated to comply
with the provisions of Section 409A of the Code and the regulations promulgated
thereunder.
The benefits accrued and vested under the provisions of the Plan by a
Participant (as defined herein) who terminated employment with the Corporation
and all its Associated Companies (as defined herein) prior to January 1, 2005,
shall be subject to the provisions of the ITT Excess Pension Plan II as in
effect on October 3, 2004, (attached hereto as Appendix C and made part hereof).
In addition, with respect to a Participant (i) who terminated employment with
the Corporation or one of its Associated Companies on or prior to December 31,
2008, or (ii) who was employed by the Company or an Associated Company on
October 1, 2008, and signs and submits his acknowledge of termination to the ITT
HQ Compensation Department on or before December 31, 2008, formalizing his date
of Termination of Employment in 2009, the portion of his benefit payable under
the provisions of this Plan equal to his Grandfathered Pre-2005 Benefit (as
defined herein) shall be subject to the provisions of the ITT Excess Pension
Plan II as in effect on October 3, 2004, without regard to any amendments after
October 3, 2004, which would constitute a material modification for purposes of
Section 409A of the Code, unless otherwise provided in Appendix A.
Effective as of October 31, 2011, ITT Corporation restructured into three
separate, publicly-traded companies named ITT Corporation, Exelis Inc., and
Xylem Inc. In connection with the restructuring, the Plan is being amended,
effective as of October 31, 2011, to reflect the restructuring and transfer of
the Plan sponsorship to Exelis Inc. When used hereinafter, the term Corporation
shall collectively include Exelis Inc. and, for the period prior to October 31,
2011, ITT Corporation.
Effective as of October 31, 2011, the Plan is being renamed the Exelis Excess
Pension Plan IIB. When used hereinafter, the term Plan shall collectively
include the Exelis Excess Pension Plan IIB and, for the period prior to October
31, 2011, the ITT Excess Benefit Plan IIB and prior versions thereof. Effective
December 31, 2016, the Plan is amended to cease all future accruals.
All benefits payable under this Plan, which is intended to constitute a
nonqualified, unfunded deferred compensation plan for a select group of
management or highly compensated employees

i

--------------------------------------------------------------------------------



under Title I of the Employee Retirement Income Security Act of 1974, as
amended, shall be paid out of the general assets of the Corporation. The
Corporation may establish a trust in order to aid it in providing benefits due
under the Plan.



ii

--------------------------------------------------------------------------------



EXELIS EXCESS PENSION PLAN IIB


TABLE OF CONTENTS
 
 
Page
ARTICLE I.
DEFINITIONS
1
1.01
Acceleration Event
1
1.02
Annuity Starting Date
1
1.03
Associated Company
1
1.04
Beneficiary
1
1.05
Board of Directors
1
1.06
Change in Control
1
1.07
Code
1
1.08
Committee
1
1.09
Company
1
1.10
Company Pension Plan
2
1.11
Corporation
2
1.12
Deferred Compensation Program
2
1.13
Disability or Disabled
2
1.14
Eligible Employee
2
1.15
ERISA
2
1.16
Excess Plan II
2
1.17
Grandfathered Pre-2005 Benefit
2
1.18
Participant
2
1.19
Plan
2
1.20
Plan Administrator
2
1.21
Retirement Plan
2
1.22
Specified Employee
3
1.23
Supplemental Benefit
3
1.24
409A Supplemental Benefit
3
1.25
Termination of Employment
3
ARTICLE II.
PARTICIPATION: AMOUNT AND PAYMENT OF BENEFITS
4
2.01
Participation
4
2.02
Amount of Supplemental Benefits
4
2.03
Vesting
6
2.04
Payment of Benefits
6
2.05
Payment Upon the Occurrence of a Change in Control
11
2.06
Reemployment of Former Participant or Retired Participant
12
ARTICLE III.
GENERAL PROVISIONS
13
3.01
Funding
13
3.02
Duration of Benefits
13
3.03
Discontinuance and Amendment
13
3.04
Termination of Plan
14


iii

--------------------------------------------------------------------------------



3.05
Plan Not a Contract of Employment
14
3.06
Facility of Payment
14
3.07
Withholding Taxes
15
3.08
Nonalienation
15
3.09
Forfeiture for Cause
15
3.10
Transfers
15
3.11
Acceleration of or Delay in Payments
15
3.12
Indemnification
16
3.13
Claims Procedure
16
3.14
Construction
18
ARTICLE IV.
PLAN ADMINISTRATION
19
4.01
Responsibility for Benefit Determination
19
4.02
Duties of Committee
19
4.03
Procedure for Payment of Benefits Under the Plan
19
4.04
Compliance
20
APPENDIX A


21
APPENDIX B


23
APPENDIX C


24






iv

--------------------------------------------------------------------------------



EXELIS EXCESS PENSION PLAN IIB
ARTICLE I.
DEFINITIONS
The following terms when capitalized herein shall have the meanings assigned
below.
1.01
Acceleration Event shall mean “Acceleration Event” as that term is defined under
the provisions of the Excess Plan II as in effect on October 3, 2004.

1.02
Annuity Starting Date shall mean, unless the Plan expressly provides otherwise,
the first day of the first period for which an amount is due as an annuity or
any other form. However, if a Change in Control occurs, the Annuity Starting
Date of a Participant with regard to his 409A Supplemental Benefit shall be the
date such Change in Control occurs.

1.03
Associated Company shall mean any division, subsidiary or affiliated company of
the Corporation not participating in the Plan which is an Associated Company, as
defined in the Retirement Plan.

1.04
Beneficiary shall mean the person designated pursuant to the provisions of the
Retirement Plan to receive benefits under said Retirement Plan after a
Participant’s death. In the absence of a beneficiary designation under the
provisions of the Retirement Plan, the Participant’s Beneficiary shall be his
spouse (or Registered Domestic Partner (as defined in the Retirement Plan)), if
any, otherwise his estate. Notwithstanding the foregoing, with respect to any
survivor benefit payable pursuant to the provision of Section 2.04(c)(ii) based
on the Participant’s 409A Supplemental Benefit attributable to the Traditional
Pension Plan (“TPP”) formula (as defined in Section 4.01(b) of the Retirement
Plan), in the absence of a beneficiary designation under the provisions of the
Retirement Plan, the Participant’s Beneficiary shall be his spouse (or
Registered Domestic Partner), if any, otherwise the person or persons named as
his beneficiary (or beneficiaries) under the Exelis Salaried Investment and
Savings Plan, if any, or if none, then the person or persons named as his
beneficiary (or beneficiaries) under the Company’s life insurance program.

1.05
Board of Directors shall mean the Board of Directors of Exelis Inc. or any
successor thereto.

1.06
Change in Control shall mean “Change in Control” as such term is defined under
the terms of the Exelis Excess Pension Plan IIA, as amended from time to time.

1.07
Code shall mean the Internal Revenue Code of 1986, as amended from time to time.

1.08
Committee shall mean the Benefits Administration Committee under the Retirement
Plan.

1.09
Company shall mean, effective October 31, 2011, Exelis Inc. or any successor by
merger or purchase or otherwise, and any Participating Unit (as that term is
defined in the Retirement Plan) authorized by the Corporation to participate in
the Plan with respect to its employees. When used herein, the term Company shall
collectively include Exelis Inc. and, for the period prior to October 31, 2011,
ITT Corporation and any Participating Unit.





--------------------------------------------------------------------------------



1.10
Company Pension Plan shall mean any tax qualified defined benefit plan other
than the Retirement Plan maintained by the Company or an Associated Company.

1.11
Corporation shall mean, effective October 31, 2011, Exelis Inc., an Indiana
corporation, or any successor by merger, purchase or otherwise. When used
herein, the term Corporation shall collectively include Exelis Inc. and, for the
period prior to October 31, 2011, ITT Corporation.

1.12
Deferred Compensation Program shall mean any nonqualified deferred compensation
plan maintained by the Company or an Associated Company.

1.13
Disability or Disabled shall mean “Disability” or “Disabled” as such terms are
defined under the terms of the Exelis Excess Pension Plan IIA, as amended from
time to time.

1.14
Eligible Employee shall mean a member of the Retirement Plan who is not eligible
to participate in the Exelis Excess Pension Plan IA or IB.

1.15
ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.16
Excess Plan II shall mean the ITT Excess Pension Plan II (formerly known as the
ITT Industries Excess Pension Plan II).

1.17
Grandfathered Pre-2005 Benefit shall mean, with respect to a Participant who (i)
terminated employment on or prior to December 31, 2008, or (ii) was employed by
the Company or an Associated Company on October 1, 2008, and signs and submits
his acknowledgement of termination to the ITT HQ Compensation Department on or
before December 31, 2008, formalizing his date of Termination of Employment in
2009 the portion of such Participant’s Supplemental Benefit, if any, that was
accrued and vested before January 1, 2005, determined under the provisions of
Excess Plan II without regard to any amendments after October 3, 2004, which
would cause a material modification for purposes of Section 409A of the Code,
adjusted for the passage of time based on actuarial equivalent assumptions and
procedures established by the Committee in accordance with the provisions of
Treas. Reg. § 1.409A-6(a)(3)(iv).

1.18
Participant shall mean an Eligible Employee who is participating in the Plan
pursuant to Section 2.01 hereof.

1.19
Plan shall mean the Exelis Excess Pension Plan IIB, as set forth herein or as
amended from time to time.

1.20
Plan Administrator shall mean the Benefits Administration Committee (as defined
in the Retirement Plan) or in the case of an appeal under Section 3.13(c), the
Appeals Committee (as defined in the Retirement Plan).

1.21
Retirement Plan shall mean the Exelis Salaried Retirement Plan, which was
formerly known prior to October 31, 2011, as the ITT Salaried Retirement Plan
and prior to that the ITT Industries Salaried Retirement Plan, as amended from
time to time.


2

--------------------------------------------------------------------------------



1.22
Specified Employee shall mean a “specified employee” as such term is defined in
the Exelis Excess Pension Plan IIA.

1.23
Supplemental Benefit shall mean the monthly benefit payable to a Participant as
determined under Section 2.02.

1.24
409A Supplemental Benefit shall mean the portion of a Participant’s Supplemental
Benefit, if any, in excess of his Grandfathered Pre-2005 Benefit.

1.25
Termination of Employment shall mean a “Separation from Service” as such term is
defined in the Exelis Excess Pension Plan IIA.


3

--------------------------------------------------------------------------------





ARTICLE II.    
PARTICIPATION; AMOUNT AND PAYMENT OF BENEFITS
2.01
Participation

(a)
Each individual who is an Eligible Employee on October 31, 2011, whose annual
retirement allowance or vested benefit under the Retirement Plan is reduced as a
result of:

(i)
deferrals of compensation under a Deferred Compensation Program; or

(ii)
such other restrictions imposed by the Board of Directors with respect to the
determination of a Participant’s retirement allowance or vested benefit under
the Retirement Plan

shall, subject to the provisions of paragraph (c) below, remain as a Participant
of this Plan on October 31, 2011.
(b)
Effective on and after October 31, 2011, each other Eligible Employee whose
annual retirement allowance or vested benefit under the Retirement Plan is
reduced as a result of:

(i)
deferrals of compensation under a Deferred Compensation Program; or

(ii)
such other restrictions imposed by the Board of Directors with respect to the
determination of a Participant’s retirement allowance or vested benefit under
the Retirement Plan,

shall become a Participant in this Plan.
(c)
A Participant’s participation in the Plan shall terminate upon the Participant’s
death or other Termination of Employment with the Company and all Associated
Companies, unless a benefit is payable under the Plan with respect to the
Participant or his Beneficiary under the provisions of this Article II.

2.02
Amount of Supplemental Benefits

(a)
A Participant’s Supplemental Benefit under this Article II shall be equal to the
excess, if any, of (i) over (ii) as determined below:

(iii)
the monthly retirement allowance or vested benefit determined as of such
Participant’s Termination of Employment which would have been payable to the
Participant under Section 4.02, 4.03, 4.04, 4.05 or 4.06 of the Retirement Plan,
whichever is applicable, assuming such benefit commences on the date set forth
in Section 2.04(a)(i), (ii) or (iv), of this Plan, whichever is applicable, and


4

--------------------------------------------------------------------------------



(1)
prior to the application of any offset required pursuant to Section 4.10 or to
an applicable Appendix of the Retirement Plan with regard to benefits payable
under any other Company Pension Plan;

(2)
without regard to the provisions contained in Section 415 of the Code relating
to the maximum limitation on benefits, as incorporated into the Retirement Plan;

(3)
without regard to the annual limitation on Compensation (as defined in the
Retirement Plan) contained in Section 401(a)(17) of the Code, as incorporated
into the Retirement Plan; and

(4)
without regard to deferrals of compensation made pursuant to the Deferred
Compensation Program.

over
(iv)
the monthly retirement allowance or vested benefit which would have been payable
for the Participant’s lifetime under Section 4.02, 4.03, 4.04, 4.05 or 4.06 of
the Retirement Plan, whichever is applicable, assuming such benefit commences on
the date set forth in Section 2.04(a)(i), (ii) or (iv), whichever is applicable,
and determined

(1)
prior to the application of any offset required pursuant to Section 4.10 or an
applicable Appendix of the Retirement Plan with regard to benefits payable under
any other Company Pension Plan;

(2)
without regard to the provisions contained in Section 415 of the Code relating
to maximum limitation benefits, as incorporated into the Retirement Plan; and

(3)
without regard to the annual limitation on Compensation contained in Section
401(a)(17) of the Code, as incorporated into the Retirement Plan.

(b)
Notwithstanding anything to the contrary in Section 2.01 or Section 2.02(a), a
Participant who on October 31, 2011, continued in employment with ITT
Corporation or commenced employment with Xylem Inc. shall be treated for
purposes of determining his Supplemental Benefit as though he earns Eligibility
Service (as defined in the Retirement Plan) for Plan purposes until the earlier
of October 31, 2016, the date such Participant terminates employment with ITT
Corporation or Xylem Inc., the date on which the benefits under the Retirement
Plan attributable to the TPP Formula commence, the date of his death or a Change
in Control of ITT Corporation or Xylem Inc., as the case may be.


5

--------------------------------------------------------------------------------



(c)
Notwithstanding anything to the contrary in Section 2.01 or 2.01(a), effective
as of October 31, 2011, with respect to a Participant who on October 31, 2011,
continued in employment with ITT Corporation or commenced employment with Xylem
Inc., the interest rate credited per annum on the Pension Equity Plan (“PEP”)
formula (as defined in Section 4.01(c) of the Retirement Plan) lump-sum value of
the portion of a Participant’s 409A Supplemental Benefit payable under Section
2.02 attributable to the PEP formula during the period beginning on October 31,
2011, and ending on the Participant’s Annuity Starting Date shall be the greater
of the 10-year Treasury rate as in effect on December 31 of the prior calendar
year or 3.25 percent.

(d)
Notwithstanding anything to the contrary in Section 2.01 or this Section 2.02,
effective December 31, 2016, Benefit Service and Compensation used to determine
a Participant’s Supplemental Benefits under this Plan shall be frozen.

2.03
Vesting

(a)
Each Participant shall be vested in, and have a nonforfeitable right to, the
benefit payable under this Article II to the same extent as the Participant is
vested in his Accrued Benefit (as that term is defined in the Retirement Plan)
under the provisions of the Retirement Plan.

(b)
Notwithstanding any provision of this Plan to the contrary, in the event of an
Acceleration Event, all Participants and their Beneficiaries shall become fully
vested in the benefits provided under this Plan.

(c)
Notwithstanding any provision of this Plan to the contrary, a Participant who on
October 31, 2011, was credited for purposes of the Retirement Plan with at least
one year of Eligibility Service and continued in employment with ITT Corporation
or Xylem Inc. shall become 100 percent vested in and have a nonforfeitable right
to benefits under this Plan as of October 31, 2011.

2.04
Payment of Benefits

(a)
Timing of Payment

(i)
Subject to the provisions of clause (iii) below, the portion of any
Participant’s 409A Supplemental Benefit payable under Section 2.02 attributable
to the TPP formula, to the extent vested pursuant to Section 2.03, shall
commence as of the first day of the month following (1) the Participant’s
Termination of Employment or (2) if the Participant is not at least age 50 on
such date of Termination of Employment and his age and Eligibility Service as of
such date does not equal 80 or more, the Participant’s attainment of age 55, if
later. Notwithstanding the foregoing and subject to the provisions of Treas.
Reg. § 1.409A-2(b), with respect to a Participant who is first employed by the
Company or an Associated Company on or after January 1, 2000, the portion of
such Participant’s 409A Supplemental Benefit payable under


6

--------------------------------------------------------------------------------



Section 2.02 attributable to the TPP formula, if any, to the extent vested
pursuant to Section 2.03, shall commence on the later of the first day of the
month following the Participant’s attainment of age 55 or the Participant’s
Termination of Employment
(ii)
Notwithstanding the foregoing provisions of clause (i) above and subject to the
provisions of clause (iii) below, the portion of any Participant’s 409A
Supplemental Benefit payable under Section 2.02 attributable to the PEP formula,
to the extent vested pursuant to Section 2.03, shall commence as of the first
day of the month following the Participant’s Termination of Employment.

(iii)
Notwithstanding the foregoing, if a Participant is classified as a “Specified
Employee” on his date of Termination of Employment, the actual payment of a 409A
Supplemental Benefit payable under Section 2.02 due to the Participant’s
Termination of Employment for reasons other than death or Disability shall not
commence prior to the first day of the seventh month following the Participant’s
Termination of Employment. Any payment due the Participant which he would have
otherwise received under Section 2.02 during the six-month period immediately
following such Participant’s Termination of Employment shall be accumulated,
with interest, at the IRS Interest Rate (as defined in the Retirement Plan) in
accordance with procedures established by the Committee. For the avoidance of
doubt, the provisions of this clause (iii) shall not apply to a 409A
Supplemental Benefit payable under (1) Section 2.04(c) due to the death of the
Participant or (2) Section 2.04(d) due to the Participant’s Disability.

(iv)
Notwithstanding the foregoing, in the event a Participant who incurred a
Termination of Employment prior to January 1, 2009, has not commenced payment of
his 409A Supplemental Benefit as of April 1, 2009, (January 1, 2009, with
respect to Participants listed in Appendix B), such Participant’s 409A
Supplemental Benefit shall commence as of January 1, 2009, or, if later, the
date specified in clause (i), (ii) or (iii) above, whichever is applicable.

(v)
A Participant’s Grandfathered Pre-2005 Benefit shall commence in accordance with
the provisions of the Excess Plan II as in effect on October 3, 2004, modified
as set forth in Appendix A and without regard to any amendments after October 3,
2004, which would constitute a material modification for purposes of Section
409A of the Code.

(b)
Form of Benefit

(i)
Notwithstanding any provisions of the Plan to the contrary, the portion of the
Participant’s 409A Supplemental Benefit determined under Section 2.02
attributable to the TPP formula shall be paid in the same form as the


7

--------------------------------------------------------------------------------



Participant’s supplemental benefit determined under the provisions of the Exelis
Excess Pension Plan IIA attributable to the TPP formula, if any, is paid.
However, if the Participant is not entitled to a supplemental benefit under the
provisions of the Exelis Excess Pension Plan IIA attributable to the TPP
formula, then unless the Participant has a valid election under clause (ii)
below in effect, the portion of the Participant’s 409A Supplemental Benefit
determined under Section 2.02 attributable to the TPP formula shall be paid in
the form of a single life annuity for the life of the Participant, if the
Participant is not married on his Annuity Starting Date, or in the form of a 50%
joint & survivor annuity, if the Participant is married (or has a Registered
Domestic Partner) on his Annuity Starting Date.
(ii)
Subject to the provisions of clause (iii) below, a Participant who is not
entitled to a supplement benefit under the provisions of the Exelis Excess
Pension Plan IIA attributable to the TPP formula may elect to convert his 409A
Supplemental Benefit payable under Section 2.02 attributable to the TPP formula
into an optional annuity of equivalent actuarial value available to that
Participant under the provisions of Section 4.07(b) of the Retirement Plan as of
his Annuity Starting Date, provided said optional annuity satisfies the
definition of “life annuity” as provided in Treas. Reg. § 1.409A-(2)(b)(2)(ii)
and any further guidance thereto. Such equivalent actuarial value shall be based
on the applicable factors set forth in Appendix A of the Retirement Plan.

(iii)
Notwithstanding the foregoing and subject to the provisions of Section 409A of
the Code, a Participant’s election to receive his 409A Supplemental Benefit
attributable to the TPP formula in an optional annuity form of payment as
described in clause (ii) above shall be effective as of the Participant’s
Annuity Starting Date applicable to that portion of his 409A Supplemental
Benefit, provided the Participant makes and submits to the Committee in the
manner prescribed by the Committee, his election of such optional annuity form
prior to such applicable Annuity Starting Date. A Participant who fails to elect
an optional annuity form of benefit applicable to the TPP formula portion of his
409A Supplemental Benefit in a timely manner shall receive such benefit in
accordance with the provisions of clause (i) above.

(iv)
Notwithstanding the foregoing provisions of this Section 2.04(b), the portion of
a Participant’s 409A Supplemental Benefit payable under Section 2.02
attributable to the PEP formula shall be payable in the form of a single
lump-sum payment. Such lump-sum payment shall be calculated on the same basis as
provided in Section 4.07(b)(v) of the Retirement Plan except as otherwise
provided in Section 2.02(c).


8

--------------------------------------------------------------------------------



(v)
The portion of the Participant’s Grandfathered Pre-2005 Benefit payable under
Section 2.02 attributable to the TPP formula shall commence and the form of
payment of such benefit shall be determined in accordance with the provisions of
the Excess Plan II as in effect on October 3, 2004, modified as set forth in
Appendix A and without regard to any Plan amendments after that date which would
constitute a material modification for purposes of Section 409A of the Code. The
portion of the Participant’s Grandfathered Pre-2005 Benefit payable under
Section 2.02 attributable to the PEP formula shall be payable in accordance with
the provisions of the Excess Plan II as in effect on October 3, 2004, modified
as set forth in Appendix A and without regard to any amendments after October 3,
2004, which would constitute a material modification for purposes of Section
409A of the Code.

(c)
Death Prior to a Participant’s Annuity Starting Date

(i)
If a Participant entitled to a vested benefit under the Retirement Plan dies (1)
before meeting the eligibility requirements for an Automatic Pre-Retirement
Survivor’s Benefit under Section 4.08(b) of the Retirement Plan and while in
active service with the Company or any Associated Company or while Disabled but
before his Annuity Starting Date, or (2) after Termination of Employment with
entitlement to a vested benefit hereunder but prior to his Annuity Starting
Date, the Participant’s spouse (or Registered Domestic Partner) shall receive a
monthly payment for life equal to the monthly income which would have been
payable to such spouse (or Registered Domestic Partner) under Section 4.08(a) of
the Retirement Plan based on the hypothetical benefit attributable to his
Supplemental Benefit as calculated under Section 2.02 hereof assuming payments
commence as of the first day of the month following the Participant’s date of
death or attainment of age 55, if later. The portion of such survivor benefit
attributable to the Participant’s 409A Supplemental Benefit shall commence as of
the first day of the month following the later of the Participant’s date of
death or the Participant’s attainment of age 55 (or in the event clause (iii) is
applicable, the date specified in clause (iii)). Notwithstanding the foregoing,
the portion of any benefit payable under this clause (i) attributable to the PEP
formula portion of the benefit which would have been payable to the spouse (or
Registered Domestic Partner) based on the hypothetical 409A Supplemental Benefit
as calculated under Section 2.02 shall be determined assuming that portion of
the survivor benefit commences as of the first day of the month following the
Participant’s date of death (or the date specified in clause (iii), if later)
and such benefit shall be payable in the form of a single lump-sum payment as of
the first day of the month following the Participant’s date of death. This
lump-sum payment shall be calculated on the same basis as provided in Section
4.08(a)(iii) of the Retirement Plan using the IRS Mortality Table and IRS
Interest Rate. Notwithstanding any Plan provision to the contrary, the portion
of any survivor benefit payable


9

--------------------------------------------------------------------------------



under this clause (i) attributable to the Participant’s Grandfathered Pre-2005
Benefit shall be payable in accordance with the provisions of the Excess Plan II
as in effect on October 3, 2004, modified as set forth in Appendix A, and
without regard to any amendments after October 3, 2004, which would constitute a
material modification for purposes of Section 409A of the Code.
(ii)
In the event a Participant who has satisfied the eligibility requirements for
the Automatic Pre-Retirement Survivor’s Benefit under Section 4.08(b) of the
Retirement Plan, dies (1) while in active service with the Company or any
Associated Company or (2) after his Termination of Employment or the date he
becomes Disabled, if earlier, but prior to his Annuity Starting Date, the
Participant’s Beneficiary, if any, shall receive a monthly payment for the life
of the Beneficiary equal to the monthly income which would have been payable to
such Beneficiary under Section 4.08(b) of the Retirement Plan based on the
hypothetical retirement benefit attributable to his Supplemental Benefit as
calculated under Section 2.02 hereof assuming payments commence on the first day
of the month following the Participant’s death (or the date specified in clause
(iii), if later). Notwithstanding the foregoing, the portion of any benefit
payable under this clause (ii) attributable to the PEP formula portion of the
benefit which would have been payable to the Beneficiary based on the
hypothetical 409A Supplemental Benefit as calculated under Section 2.02 hereof
shall be payable in the form of a single lump-sum payment. This lump-sum payment
shall be calculated on the same basis as provided in Section 4.08(b)(iii) of the
Retirement except as otherwise required by Section 2.02(c). The portion of any
benefit payable under this clause (ii) attributable to a Participant’s 409A
Supplemental Benefit as calculated under Section 2.02 hereof shall commence on
the first day of the month following the Participant’s death.

The portion of such survivor benefit payable under this clause (ii) of paragraph
(c) attributable to the Participant’s Grandfathered Pre-2005 Benefit shall
commence in accordance with the provisions of the Excess Plan II as in effect on
October 3, 2004, modified as set forth in Appendix A, and without regard to any
amendments after October 3, 2004, which would constitute a material modification
for purposes of Section 409A of the Code.
(iii)
Notwithstanding the foregoing, in the event the survivor benefit payable under
this Section 2.04(c) to the spouse or Beneficiary of a Participant who died
prior to January 1, 2009, has not commenced as of January 1, 2009, such survivor
benefit shall commence as of January 1, 2009, or, if later, the date specified
in clauses (i) or (ii) above, whichever is applicable.


10

--------------------------------------------------------------------------------



(d)
Disability prior to Termination of Employment

(i)
Notwithstanding any Plan provision to the contrary, in the event a Participant
becomes Disabled prior to his Termination of Employment, the Participant shall
be entitled to a Disability Supplemental Benefit equal to the amount determined
under the provisions of Section 2.02(a) based on his years of Benefit Service,
accrued under the Retirement Plan to the date he became Disabled plus the years
of Benefit Service, if any, such Participant accrues under the terms of the
Retirement Plan after the date he becomes Disabled and prior to the earlier of
his attainment of age 65 or December 31, 2016.

(ii)
The portion of the Disability Supplemental Benefit determined under the
provisions of clause (i) in excess of the Participant’s Grandfathered Pre-2005
Benefit shall be paid in accordance with the provisions of paragraph (b) above
and payments shall commence on the first day of the month following the month in
which the Participant attains age 65.

(iii)
Notwithstanding the foregoing, the portion of the Disability Supplemental
Benefit attributable to the Participant’s Grandfathered Pre-2005 Benefit shall
be paid in accordance with the provisions of the Excess Plan II as in effect on
October 3, 2004, modified as set forth in Appendix A, and without regard to any
amendments after October 3, 2004, which would constitute a material modification
for purposes of Section 409A of the Code.

2.05
Payment Upon the Occurrence of a Change in Control

Upon the occurrence of a Change in Control, (i) all retired Participants then
receiving or then entitled to receive a 409A Supplemental Benefit under the
Plan, (ii) all former Participants then receiving or then entitled to receive a
409A Supplemental Benefit hereunder, and (iii) all Participants who are then
still in active service shall automatically receive, in a single lump-sum
payment, the 409A Supplemental Benefit remaining due as of the Change in Control
to any such retired or former Participant or the benefit, if any, accrued by
such active Participant up to the Change in Control event and as determined
under Section 2.02 hereof. The amount of such lump-sum payment attributable to
the PEP formula portion of the Participant’s 409A Supplemental Benefit payable
under this Plan not in payment status as of the occurrence of a Change in
Control event shall be calculated on the same basis as provided in Section
4.07(b)(v) of the Retirement Plan using the IRS Mortality Table and IRS Interest
Rate determined as if the date the Change in Control event occurs is the
Participant’s Annuity Starting Date. The amount of the lump-sum payment
attributable to the TPP formula portion of the Participant’s 409A Supplemental
Benefit payable under this Plan shall be calculated on an actuarial equivalent
basis using (i) the interest rate assumption used by the PBGC for valuing
benefits for single employer plans as published by the PBGC for the month in
which such Change in Control event occurs and (ii) the mortality table utilized
as of the day immediately preceding the date the Change in Control event occurs
under the provisions of the Retirement Plan to calculate the amount of a small
lump-sum cashout. The interest rate for immediate annuities will be used, if the

11

--------------------------------------------------------------------------------



Participant has met the eligibility requirements to retire under the Retirement
Plan with an early, normal or postponed retirement allowance as of the Change in
Control or is then in receipt of monthly payments under this Plan. Otherwise the
Plan shall use the interest rate assumption for deferred annuities to the
earliest date the Participant could have commenced payment of such benefit or,
if it results in a larger lump sum, his Normal Retirement Date (as defined under
the Retirement Plan). If the Participant is not in receipt of his monthly 409A
Supplemental Benefit payments under this Plan as of the Change in Control, the
calculation of a lump-sum payment hereunder of the portion of the Participant’s
accrued benefit payable under this Plan attributable to the TPP formula portion
shall be based on the Participant’s 409A Supplemental Benefit payable under
Section 2.02 attributable to such TPP formula as if it were paid in the form of
a single life annuity to the Participant commencing on the Participant’s Annuity
Starting Date; provided, however, if the Participant has not met the eligibility
requirements to retire under the Retirement Plan with an early, normal or
postponed retirement allowance, the calculation of such lump-sum payment shall
be based on the Participant’s accrued 409A Supplemental Benefit payable under
Section 2.02 attributable to such TPP formula as if it were paid in the form of
a single life annuity to the Participant commencing on the earliest date he
could have commenced payment of such benefit. In no event, however, shall the
lump-sum payment determined under the preceding sentence be less than the
lump-sum payment based on the Participant’s accrued 409 Supplemental Benefit
payable under Section 2.02 attributable to such TPP formula as if it were paid
in the form of a single life annuity to the Participant commencing on his Normal
Retirement Date. The calculation of a lump-sum payment hereunder shall be made
on the basis of the Participant’s age (and Beneficiary’s age, if applicable) at
the Change in Control and without regard to the possibility of any future
changes after the Change in Control in the amount of benefits payable hereunder
because of future changes in the limitations referred to in Section 2.02. The
lump-sum payment shall be made within 90 days following the date the Change in
Control event occurs. In the event the Participant dies after such Change in
Control event occurs but before receiving such payment, the lump-sum payment
shall be made to his Beneficiary. This lump-sum payment represents a complete
settlement of all benefits on the Participant’s behalf under the Plan.
For avoidance of doubt, upon the occurrence of an Acceleration Event, either
prior to, after or simultaneously with, the occurrence of a Change in Control,
the provisions of Section 2.05 of the Excess Plan II as in effect on October 3,
2004, without regard to any amendments after October 3, 2004, which would
constitute a material modification for purposes of Section 409A of the Code
shall be applicable to a Participant’s Grandfathered Pre-2005 Benefit.
2.06
Reemployment of Former Participant or Retired Participant

If a Participant who retired or otherwise terminated employment with the Company
and all Associated Companies is reemployed as an employee by the Company or an
Associated Company, such reemployment shall have no impact on the payment or
timing of payment of any 409A Supplement Benefits earned prior to reemployment.

12

--------------------------------------------------------------------------------





ARTICLE III.    
GENERAL PROVISIONS
3.01
Funding

(e)
All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Corporation. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Corporation, to the extent not paid from the assets of any trust
established pursuant to paragraph (b) below.

(f)
The Corporation may, for administrative reasons, establish a grantor trust for
the benefit of Participants in the Plan. The assets placed in said trust shall
be held separate and apart from other Corporation funds and shall be used
exclusively for the purposes set forth in the Plan and the applicable trust
agreement, subject to the following conditions:

(iv)
the creation of said trust shall not cause the Plan to be other than “unfunded”
for purposes of Title I of ERISA;

(v)
the Corporation shall be treated as “grantor” of said trust for purposes of
Section 677 of the Code; and

(vi)
the agreement of said trust shall provide that its assets may be used upon the
insolvency or bankruptcy of the Corporation to satisfy claims of the Company’s
general creditors and that the rights of such general creditors are enforceable
by them under federal and state law.

(g)
To the extent that any person acquires a right to receive payments under the
Plan, such right shall be no greater than the right of any unsecured creditor of
the Corporation.

3.02
Duration of Benefits

Subject to Section 2.02(d), benefits shall accrue under the Plan on behalf of a
Participant only for so long as the deferrals of compensation under a Deferred
Compensation Program or other restrictions referred to in Section 2.02 reduce
the Participant’s accrual of benefits under the Retirement Plan.
3.03
Discontinuance and Amendment

The Board of Directors reserves the right to modify, amend, or discontinue in
whole or in part, benefit accruals under the Plan at any time. However, no
modification, amendment, or discontinuance shall adversely affect the right of
any Participant to receive the benefits accrued as of the date of such
modification, amendment or discontinuance and after the occurrence of an
Acceleration Event, no modification or amendment shall be made to

13

--------------------------------------------------------------------------------



Sections 2.03 or 2.05. Notwithstanding the foregoing, following any amendment
and except as provided in Article II with respect to lump-sum payments
hereunder, benefits may be adjusted as required to take into account the amount
of benefits payable under the Retirement Plan after the application of the
limitations referred to in Section 2.02.
3.04
Termination of Plan

The Board of Directors reserves the right to terminate the Plan at any time,
provided, however, that no termination shall be effective retroactively. As of
the effective date of termination of the Plan,
(a)
the benefits of any Participant or Beneficiary whose benefit payments have
commenced shall continue to be paid, but only to the extent such benefits are
not otherwise payable under the Retirement Plan because of the limitations
referred to in Section 2.02; and

(b)
no further benefits shall accrue on behalf of any Participant whose benefits
have not commenced, and such Participant and his Beneficiary shall retain the
right to benefits hereunder; provided that, on or after the effective date of
termination:

(iv)
the Participant is vested under the Retirement Plan or pursuant to Section
2.03(b) or (c) above; and

(v)
such benefits are not at any time otherwise payable under the Retirement Plan
because of the deferral of compensation under a Deferred Compensation Program.

All other provisions of this Plan shall remain in effect.
3.05
Plan Not a Contract of Employment

This Plan is not a contract of employment, and the terms of employment of any
Participant shall not be affected in any way by this Plan or related
instruments, except as specifically provided therein. The establishment of this
Plan shall not be construed as conferring any legal rights upon any person for a
continuation of employment, nor shall it interfere with the rights of the
Corporation to discharge any person and to treat him without regard to the
effect which such treatment might have upon him under this Plan. Each
Participant and all persons who may have or claim any right by reason of his
participation shall be bound by the terms of this Plan and all agreements
entered into pursuant thereto.
3.06
Facility of Payment

In the event that the Committee shall find that a Participant is unable to care
for his affairs because of illness or accident or is a minor or has died, the
Committee may, unless claim shall have been made therefore by a duly appointed
legal representative, direct that any benefit payment due him, to the extent not
payable from a grantor trust, be paid on his behalf to his spouse, a child, a
parent or other blood relative, or to a person with whom he resides,

14

--------------------------------------------------------------------------------



and any such payment so made shall be a complete discharge of the liabilities of
the Corporation and the Plan therefore.
3.07
Withholding Taxes

The Company and an Associated Company shall have the right to deduct from each
payment to be made under the Plan any required withholding taxes.
3.08
Nonalienation

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefits.
3.09
Forfeiture for Cause

In the event that a Participant shall at any time be convicted of a crime
involving dishonesty or fraud on the part of such Participant in his
relationship with the Company or an Associated Company, all benefits that would
otherwise be payable to him or to a Beneficiary under the Plan shall be
forfeited.
3.10
Transfers

(a)
Notwithstanding any Plan provision to the contrary, in the event the Corporation
(i) sells, causes the sale of, or sold the stock or assets of any employing
company in the controlled group of the Corporation to a third party or (ii)
distributes or distributed to the holders of shares of the Corporation’s common
stock all of the outstanding shares of common stock of a subsidiary or
subsidiaries of the Corporation, and, as a result of such sale or distribution,
such company (or subsidiary) or its employees are no longer eligible to
participate hereunder, the liabilities with respect to the benefits accrued
under this Plan for a Participant who, as a result of such sale or distribution,
is no longer eligible to participate in this Plan, shall, at the discretion and
direction of the Corporation (and approval by the new employer), be transferred
to a similar plan of such new employer and become a liability thereunder. Upon
such transfer (and acceptance thereof by such new employer) the liabilities for
such transferred benefits shall become the obligation of the new employer and
the liability under this Plan for such benefits shall then cease.

(b)
Notwithstanding any Plan provision to the contrary, at the discretion and
direction of the Corporation, liabilities with respect to benefits accrued by a
Participant under a plan maintained by such Participant’s former employer may be
transferred to this Plan and upon such transfer shall become the obligation of
the Corporation.

3.11
Acceleration of or Delay in Payments


15

--------------------------------------------------------------------------------



The Committee, in its sole and absolute discretion, may elect to accelerate the
time or form of payment of a benefit owed to the Participant hereunder, provided
such acceleration is permitted under Treas. Reg. § 1.409A-3(j)(4). The Committee
may also, in its sole and absolute discretion, delay the time for payment of a
benefit owed to the Participant hereunder, to the extent permitted under Treas.
Reg. § 1.409A-2(b)(7).
3.12
Indemnification

The members of the Committee, and the officers, employees and agents of the
Company shall, unless prohibited by any applicable law, be indemnified against
any and all liabilities arising by reason of any act or failure to act in
relation to the Plan including, without limitation, expenses reasonably incurred
in the defense of any claim relating to the Plan, amounts paid in any compromise
or settlement relating to the Plan and any civil penalty or excise tax imposed
by any applicable statute, if
(a)
the act or failure to act shall have occurred

(i)
in the course of the person’s service as an officer, employee or agent of the
Company or as a member of the Committee, or as the Plan Administrator; or

(ii)
in connection with a service provided with or without charge to the Plan or; to
the Participants or Beneficiaries of the Plan, if such service was requested by
the Committee or the Plan Administrator; and

(b)
the act or failure to act is in good faith and in, or not opposed to, the best
interests of the Corporation.

This determination shall be made by the Corporation and, if such determination
is made in good faith and not arbitrarily or capriciously, shall be conclusive.
The foregoing indemnification shall be from the assets of the Corporation.
However, the Corporation’s obligation hereunder shall be offset to the extent of
any otherwise applicable insurance coverage under a policy maintained by the
Corporation or any other person, or other source of indemnification.
3.13
Claims Procedure

(a)
Submission of Claims

Claims for benefits under the Plan shall be submitted in writing to the
Committee or to an individual designated by the Committee for this purpose.

16

--------------------------------------------------------------------------------



(b)
Denial of Claim

If any claim for benefits is wholly or partially denied, the claimant shall be
given written notice within 90 days following the date on which the claim is
filed, which notice shall set forth:
(i)
the specific reason or reasons for the denial;

(ii)
specific reference to pertinent Plan provisions on which the denial is based;

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the Plan’s claim review procedure, including information as to
the steps to be taken if the claimant wishes to submit the claim for review and
the time limits for requesting a review.

If special circumstances require an extension of time for processing the claim,
written notice of an extension shall be furnished to the claimant prior to the
end of the initial period of 90 days following the date on which the claim is
filed. Such an extension may not exceed a period of 90 days beyond the end of
said initial period.
If the claim has not been granted and written notice of the denial of the claim
is not furnished within 90 days following the date on which the claim is filed,
the claim shall be deemed denied for the purpose of proceeding to the claim
review procedure.
(c)
Claim Review Procedure

The claimant or his authorized representative shall have 60 days after receipt
of written notification of denial of a claim to request a review of the denial
by making written request to the Committee, and may review pertinent documents
and submit issues and comments in writing within such 60-day period.
Not later than 60 days after receipt of the request for review, the persons
designated by the Company to hear such appeals (the “Appeals Committee”) shall
render and furnish to the claimant a written decision, which shall include
specific reasons for the decision and shall make specific references to
pertinent Plan provisions on which it is based. If special circumstances require
an extension of time for processing, the decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review,
provided that written notice and explanation of the delay are given to the
claimant prior to commencement of the extension. Such decision by an Appeals
Committee shall not be subject to further review. If a decision on review is not
furnished to a claimant within the specified time period, the claim shall be
deemed to have been denied on review.

17

--------------------------------------------------------------------------------



(d)
Exhaustion of Remedy

No claimant shall institute any action or proceeding in any state or federal
court of law or equity or before any administrative tribunal or arbitrator for a
claim for benefits under the Plan until the claimant has first exhausted the
procedures set forth in this section.
3.14
Construction

(a)
The Plan is intended to constitute both an excess benefit arrangement and an
unfunded deferred compensation arrangement maintained for a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of ERISA, and all rights under this Plan shall
be governed by ERISA. Subject to the preceding sentence, the Plan shall be
construed, regulated and administered under the laws of the State of New York,
to the extent such laws are not superseded by applicable federal law.

(b)
The masculine pronoun shall mean the feminine wherever appropriate.

(c)
The illegality of any particular provision of this document shall not affect the
other provisions and the document shall be construed in all respects as if such
invalid provision were omitted.

(d)
The headings and subheadings in the Plan have been inserted for convenience of
reference only, and are to be ignored in any construction of the provisions
thereof.

(e)
The Plan shall be construed, regulated and administered in accordance with the
laws of the State of New York, subject to the provisions of applicable federal
laws.


18

--------------------------------------------------------------------------------





ARTICLE IV.    
PLAN ADMINISTRATION
4.01
Responsibility for Benefit Determination

The benefit of a Participant or Beneficiary under this Plan shall be determined
either by the Committee or the Appeals Committee, as provided in Section 4.02
below, or such other party as is authorized under the terms of any grantor
trust.
4.02
Duties of Committee

The Committee shall cause to be calculated, in accordance with Article II, the
benefit of each Participant or Beneficiary under the Plan. To the extent a
Participant’s, spouse’s or Beneficiary’s benefit are payable from the Plan, the
Committee and as authorized in Section 3.13(c), the Appeals Committee, shall
have full discretionary authority to resolve any question which shall arise
under the Plan as to any person’s eligibility for benefits, the calculation of
benefits, the form, commencement date, frequency, duration of payment, or the
identity of the Beneficiary. Such question shall be resolved by the Committee
and the Appeals Committee under rules uniformly applicable to all person(s) or
employee(s) similarly situated. It is the intent of the Corporation that the
provisions of the Plan comply with the provisions of Section 409A of the Code,
any regulations and other guidance promulgated with respect thereto and the
provisions of the Plan shall be interpreted to be consistent therewith.
4.03
Procedure for Payment of Benefits Under the Plan

With respect to any benefit to which a Participant or Beneficiary is entitled
under this Plan which is not payable under any applicable grantor trust
established by the Corporation to pay benefits under the Plan, the Committee (i)
shall direct the commencement of benefit payments hereunder in accordance with
the applicable procedures established by the Corporation, the Company and/or the
Committee regarding the disbursement of amounts from the general funds of the
Corporation and (ii) shall arrange, in conjunction with any other applicable
excess benefit plan, for the payment of benefits under this Plan and/or any
other applicable excess benefit plan.
With respect to any benefit to which a Participant or Beneficiary is entitled
under this Plan which is payable under any applicable grantor trust established
by the Corporation to pay benefits under the Plan, the Committee, acting for the
Corporation and in accordance with the terms of any applicable grantor trust
established by the Corporation to pay benefits under the Plan, shall forward the
calculation of the Participant’s or Beneficiary’s benefit under Article II of
the Plan to the Participant or Beneficiary for concurrence. Upon obtaining
concurrence, the Committee, acting for the Corporation, shall forward such
calculation and concurrence to the trustee of the grantor trust established by
the Corporation to pay benefits under the Plan for the purpose of commencing
payment of benefits in accordance with any applicable grantor trust. Any
question that shall arise with regard to the benefits payable to

19

--------------------------------------------------------------------------------



a Participant or Beneficiary under any applicable grantor trust shall be
resolved in accordance with the provisions of said trust.
4.04
Compliance

With respect to benefits hereunder subject to Section 409A of the Code, the Plan
is intended to comply with the requirements of Section 409A of the Code and the
provisions hereof shall be interpreted in a manner that satisfies the
requirements of Section 409A of the Code and the regulations thereunder, and the
Plan shall be operated accordingly. If any provision of the Plan would otherwise
frustrate or conflict with this intent, the provision will be interpreted and
deemed amended so as to avoid this conflict. The Plan has been administered in
good faith compliance with Section 409A of the Code and the guidance issued
thereunder beginning on January 1, 2005.

20

--------------------------------------------------------------------------------





APPENDIX A
Provisions Applicable to a Participant’s Grandfathered Pre-2005 Supplemental
Benefit
This Appendix A constitutes an integral part of the Plan and is applicable with
respect to the Grandfathered Pre-2005 Benefit of those individuals who were
Participants in the Excess Plan II on December 31, 2004. The portion of a
Participant’s Benefit, if any, determined under the provisions of Section 2.02
and Section 2.04(d) of the foregoing provisions of the Plan equal to his
Grandfathered Pre-2005 Benefit is subject to the provisions of the Excess Plan
II as in effect on October 3, 2004, modified as set forth in this Appendix A and
without regard to any Plan amendments after October 3, 2004, which would
constitute a material modification for Code Section 409A purposes. Section
references in this Appendix A correspond to appropriate Sections of the said
Plan as in effect on October 3, 2004, as set forth in Appendix C.
Article II — Participation Amount and Payment of Benefits
For purposes of Article II, the terms/phrases “termination of employment,”
“terminates employment,” “retirement”, “employment is terminated” or other
similar language shall mean, with respect to a Participant, the complete
cessation of providing services to the Company and all Associated Companies as
an employee.
Section 2.04 Payment of Benefits
(b)
Retirement or Termination of Employment Effective on or After January 1, 1996

(i)
Following a Participant’s retirement or termination of employment with the
Company and all Associated Companies other than by reason of death, a
Participant shall receive his Grandfathered Pre-2005 Benefit in the same form
and at the same time as the Participant receives his corresponding retirement
allowance or vested benefit under the Retirement Plan, except as otherwise
provided below.

If a Participant becomes Disabled prior to his Termination of Employment, the
portion of his Disability Supplemental Benefit equal to his Grandfathered
Pre-2005 Benefit shall be paid at the same time and in the same form as his
Retirement Plan benefit is paid.
(ii)
Notwithstanding the foregoing provisions of clause (i) above, the portion of his
Grandfathered Pre-2005 Benefit attributable to the PEP formula shall be payable
in the form of a lump-sum payment and effective as of January 1, 2008, the
Participant’s right to convert such PEP formula portion of his Grandfathered
Pre-2005 Benefit into a form of life annuity is eliminated.


21

--------------------------------------------------------------------------------



(c)
Death Prior to a Participant’s Annuity Starting Date

(i)
The portion of the death benefit determined under Section 2.04(c)(i) of the
foregoing provisions of this Plan attributable to a Participant’s Grandfathered
Pre-2005 Benefit payable to a Participant’s spouse (or Registered Domestic
Partner) shall be paid in the same form and at the same time said spouse (or
Registered Domestic Partner) receives payment under the Automatic Vested Spouse
Benefit of the Retirement Plan. Notwithstanding the foregoing, effective on and
after January 1, 2008, the portion of any benefit payable under this clause (i)
attributable to the PEP formula based on his Grandfathered Pre-2005 Benefit
shall be payable in a single lump-sum payment and effective as of January 1,
2008, the spouse’s (or Registered Domestic Partner’s) right to convert such PEP
formula portion of his Grandfathered Pre-2005 Benefit into a form of life
annuity is eliminated.

(ii)
The portion of the death benefit determined under Section 2.04(c)(ii) of the
foregoing provisions of the Plan attributable to a Participant’s Grandfathered
Pre-2005 Benefit shall be payable to the Participant’s Beneficiary at the same
time said Beneficiary would have received a Pre-Retirement Survivor’s Benefit
under Section 4.08(b) of the Retirement Plan, provided, however, the portion of
such survivor benefit attributable to the PEP formula shall be paid in a single
lump-sum payment and effective as of January 1, 2008, the Beneficiary’s right to
convert such PEP formula portion of his Grandfathered Pre-2005 Benefit into a
form of life annuity is eliminated.

Section 2.05 Payment Upon the Occurrence of an Acceleration Event
In the event an Acceleration Event occurs, regardless of whether or not such
event satisfies the definition of a Change in Control event as defined in the
foregoing provisions of this Plan, the provisions of this Section 2.05, which
appears in Appendix C below, shall apply to the Participant’s Grandfathered
Pre-2005 Benefit.

22

--------------------------------------------------------------------------------





APPENDIX B
Name
James Crumley, Jr.
James Faughnan
John Krochmal
Ralph Meoni
Louis Dollive
Sean Osborne
Calvin Gorrel
Randolph Lopez
Melvin Hershey
Frank Koester

23

--------------------------------------------------------------------------------





APPENDIX C
Provisions of the ITT Industries Excess Pension Plan II as in effect on October
3, 2004
This Appendix C constitutes a part of this Plan and contains the Plan provisions
as in effect on October 3, 2004.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

24